Case 2:17-cv-00135-LGW-BWC Document 88 Filed 02/08/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
BRUNSWICK DIVISION
UNITED STATES OF AMERICA,

Plaintiff,

Case No. 2:17-cv-00135-LGW-BWC

4211 ACRES, MORE OR LESS, LOCATED IN
LONG COUNTY, STATE OF GEORGIA; and
JAMESTOWN TIMBER 2, L.P., et al.,

Defendants.

me ee ee ee ee

 

ORDER
Before the Court is Plaintiff United States of America and Defendant-Landowner
Jamestown Timber 2, L.P.’s Joint Motion to Amend the Scheduling Order. Dkt. No. 87. Upon
consideration of the motion, and for good cause shown, the motion is GRANTED.
The Scheduling Order is amended as follows:
All current deadlines are hereby stayed, and the parties shall have forty-five (45) days

from the date of this Order to submit a stipulated final padgment.

SO ORDERED, this v day of February, 2021

 

ON/LISA GODBEY WOOD, JUDGE
ITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
